Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 1 of 113 PageID 864




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

  LINDA FAIRSTEIN,                             )
                                               )
                 Plaintiff,                    )       Case No: 2:20-cv-00180-FtM-66MRM
                                               )
                 v.                            )
                                               )
  NETFLIX, INC., AVA DUVERNAY,                 )
  and ATTICA LOCKE,                            )
                                               )
                                               )
                 Defendants.                   )



                              DECLARATION OF KARA L. GORYCKI


         I, Kara L. Gorycki, declare as follows:

         1.      I am Of Counsel to Nesenoff & Miltenberg, LLP, counsel for Plaintiff Linda

 Fairstein (“Plaintiff”). I submit this declaration in support of Plaintiff’s opposition to Defendant

 Netflix, Inc.’s Rule 12(b)(6) motion. The statements made herein are based on my personal

 knowledge.

         2.      Annexed hereto as Exhibit 1 is a copy of, Reid v. Viacom Int’l Inc., No. 1:14-cv-

 01252, Order, ECF No. 138 (N.D. Ga. Sept. 14, 2016)

         3.      Annexed hereto as Exhibit 2 is an excerpt from the Continued Examination Before

  Trial of Linda Fairstein, April 24, 2013, at NYCLD_039237-50, as downloaded from the New

  York City Law Department website, http://www.nyc-cpj.org/Home, under “Federal Civil

  Litigation.”
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 2 of 113 PageID 865




         4.     Annexed hereto as Exhibit 3 is an excerpt from the Examination Before Trial of

  Linda Fairstein, April 23, 2013, at NYCLD_038920-45 as downloaded from the New York City

  Law Department website, http://www.nyc-cpj.org/Home, under “Federal Civil Litigation.”

         5.     Annexed hereto as Exhibit 4 is an excerpt from the Continued Examination Before

  Trial of Linda Fairstein, May 1, 2013, at NYCLD_039693-99, as downloaded from the New York

  City Law Department website, http://www.nyc-cpj.org/Home, under “Federal Civil Litigation.”

         6.     Annexed hereto as Exhibit 5 is a copy of Eric A. Seiff, Weaknesses in Central Park

  Jogger Case Were Clear All Along, New York Law Journal, June 3, 2019.


         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
         and correct.


         Executed on the 1st day of July 2020.



                                                              /s/ Kara L. Gorycki
                                                              Kara L. Gorycki




                                                  2
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 3 of 113 PageID 866




                              EXHIBIT 1
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   4 of 1113
                                                                Page        PageID 867
                                                                         of 51




                IN T H E UNITED STATES DISTRICT COURT
               FOR T H E NORTHERN DISTRICT O F G E O R G I A
                            ATLANTA DIVISION

  P E R R I "PEBBLES" R E I D ,

        Plaintiff,
                                               C I V I L ACTION F I L E
  V.
                                               NO. 1:14-CV-1252-MHC
  V I A C O M INTERNATIONAL INC.,
  V I A C O M INC., AND K A T E
  LANIER,

        Defendants.

                                       ORDER

         This case comes before the Court on the Defendants' Motion for Summary

  Judgment [Doc. 100] and Plaintiffs Motion Under Rule 56(d) to Permit Additional

  Discovery [Doc. 114] ("PL's 56(d) Mot. for Additional Disc").

  I.     BACKGROUND^


    At the outset, the Court notes that it views the evidence presented by the parties
  in the light most favorable to Plaintiff Matsushita Elec. Indus. Co. v. Zenith Radio
  Corp., 475 U.S. 574, 587 (1986); Sunbeam TV Corp. v. Nielsen Media Research,
  Inc., 711 F.3d 1264, 1270 (11th Cir. 2013). In addition, the Court has excluded
  assertions of facts by the parties that are immaterial or presented as arguments or
  legal conclusions or any fact not supported by citation to evidence (including page
  or paragraph number). LR 56.1B(1), NDGa. Further, the Court accepts as
  admitted those facts in the parties' statements of material facts that have not been
  specifically controverted with citation to the relevant portions of the record. LR
  56.1B(2),NDGa. See Defs.' Statement of Undisputed Material Facts [Doc. 100-2]
  ("Defs.' SUMF"); PL's Resp. to Defs.' SUMF [Doc. 108-1].
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   5 of 2113
                                                                Page        PageID 868
                                                                         of 51




        Plaintiff is an intemationally renowned singer and performer. Compl. [Doc.

  1] ^% 19-22; Defs.' SUMF ^ 1. She is also a businesswoman who is responsible for

  the discovery and development of TLC, one of the best-selling all-female musical

  groups of all time. Compl. ^^f 19-20; Defs.' SUMF ^ 1; Decl. of Tionne "T-Boz"

  Watkins dated Sept. 22, 2015 [Doc. 100-33] ("Tionne Decl.") ^ 16; Decl. of

  Rozonda "Chilli" Thomas dated Sept. 18, 2015 [Doc. 100-31] ("ChilH Decl")

    13. Plaintiffs companies Pebbitone Inc., Pebbitone Music, and PT

  Entertainment served at one point in time as TLC's production company,

  publishing company, and manager, respectively. Defs.' SUMF ^ 2.

        Defendant Viacom Intemational Inc. is a wholly-owned subsidiary of

  Viacom Inc. (collectively "Viacom"), which owns, operates and controls the cable

  network V H l . Defs.' SUMF ^ 3; Compl. ^13. Defendant Kate Lanier ("Lanier")

  is a screenwriter of major motion pictures. Defs.' SUMF ^ 4.

        The above-styled action for defamation was brought by Plaintiff against

  Defendants based on scenes of and conceming Plaintiff that were broadcast in the

  made-for-TV program produced by Viacom and written by Lanier titled

  "CrazySexyCool: The TLC Story" (the "Movie"). Compl. ^ 1; Defs.' SUMF ^ 5.




                                          2
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   6 of 3113
                                                                Page        PageID 869
                                                                         of 51




        A.     The Creation of T L C

        In 1990, Plaintiff assisted her husband L.A. Reid with the development of

  his record company LaFace (a division of Arista Records). Compl. ^ 24; Defs.'

  SUMF       7-8. This assistance included searching for musical talent. Compl.

     24, 26. As a part of this effort, Plaintiff was introduced by her hairdresser to

  Tionne "T-Boz" Watkins ("Tiorme") who, along with Lisa "Left Eye" Lopes

  ("Lisa") and Crystal Jones ("Crystal"), comprised an all-female R&B group in

  Atlanta called "Second Nature." Compl. f^^ 28-29; Defs.' SUMF ^ ^ j 9-10. After

  the three sang for Plaintiff, she recognized their talent and informally became their

  manager. Compl. T^f 37-38; Tionne Decl. 7. Plaintiff renamed the trio "TLC"

  after the first initials of their first names. Compl. T| 41; Defs.' SUMF T| 13.

  Plaintiff arranged for TLC to audition for LaFace. Compl. ^ 44; Defs.' SUMF

  Tl 15. After the audition. Plaintiff informed Tionne and Lisa that she was interested

  in signing them, but not Crystal, to Pebbitone Inc. and Pebbitone Music as the

  group's production company and publishing company. Defs.' SUMF Tf 17. To

  replace Crystal, Plaintiff, Tionne, and Lisa auditioned Rozonda Thomas (a back-up

  dancer for a LaFace act). Defs.' SUMF Tf 20. The group approved of Ms. Thomas




                                             3
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   7 of 4113
                                                                Page        PageID 870
                                                                         of 51




  as a new member and dubbed her "ChilH" ("Chilli"), so as to maintain the rationale

  for"TLC."^ Defs.'SUMF Tl 21.

        B.     The Signing of T L C

        On February 13, 1991, Tioime, Lisa, and Crystal were formally released

  from their previous management agreement with Ian Burke (when they were

  known as Second Nature). Letter Agreement dated February 7, 1991 [Doc. 100-

  39]. On February 28, 1991, Tionne and Lisa signed a production agreement (the

  "Production Agreemenf) [Doc. 100-40] and a songwriter agreement (the

  "Publishing Agreement") [Doc. 100-41] with Pebbitone, Inc. and Pebbitone Music,

  respectively. Defs.' SUMF T| 18. Approximately one month later, on April 2,

  1991, the Production Agreement and Publishing Agreement were amended to add

  Chilli as a member of TLC. Amendment to Production and Publishing

  Agreements [Doc. 100-45]. On April 3, 1991, the members of TLC signed a

  management agreement with PT Entertainment (the "Management Agreement")

   Doc. 100-46]. The face of Production and Publishing Agreements, the

  Amendment to the Production and Publishing Agreements, and the Management

  Agreement all indicate that attomey Jody Graham Dunitz, of Manatt, Phelps &


   The references in this Order to "TLC," unless otherwise indicated, will mean
  Lisa, Tionne, and Chilli acting as the group TLC.

                                          4
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   8 of 5113
                                                                Page        PageID 871
                                                                         of 51




  Phillips, represented Plaintiff and her companies. The same agreements indicate

  that attomey Marsha Sutherland of Katz & Cherry, P.C, represented Tionne, Lisa,

  and Chilli.

        On May 10, 1991, Pebbitone, Inc. and LaFace executed an agreement for

  LaFace to serve as the record label for TLC (the "Recording Agreement"). [Doc.

  100-47.] ^ The members of TLC also signed inducement letters agreeing to

  provide their services exclusively to LaFace during the term of the Recording

  Agreement. Id. Pursuant to the Recording Agreement, Pebbitone was required to

  provide the services of TLC to LaFace, which was given the exclusive right to

  distribute TLC's records. Id.

        Both Tionne and Chilli state that Plaintiff arranged for them to meet with an

  attomey at a "well-known Atlanta entertainment law firm" to review the contents

  of the Contracts before they signed them. Tionne Decl. Tf^f 10-11; Chilli Decl. Tf 8.

  Tiorme and Chilli admit that they reviewed the Contracts with the attomey and

  signed them."^ Tiorme Decl. Tf 11; Chilli Decl. Tf 8.




  ^ The Court will refer to the Production Agreement, the Publishing Agreement, the
  Management Agreement, and the Recording Agreement collectively as "the
  Contracts."

   Although it is not clear from their declarations, it would appear that Tionne and
  Chilli may have met with an attomey from Katz & Cherry, P.C. See Dep. of
                                            5
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   9 of 6113
                                                                Page        PageID 872
                                                                         of 51




        C.    "CrazySexyCool: The T L C Story"

        On October 21, 2013, the Movie was aired on V H l . Compl. ^116.      The

  Movie was advertised by V H l as "the tme story of three girls who were meant to

  be," Video Advertisement [Doc. 121], and "the tme story of the best-selling female

  R&B group of all time," Video Advertisement [Doc. 122]. Defendants have

  represented that the Movie is the "true account" of TLC from the perspective of

  Tionne and Chilli. See Dep. of Maggie Malina (the Rule 30(b)(6) representative

  for Defendants) taken April 23, 2015 [Doc. 86] ("Malina I Dep.") at 106; see also

  Dep. of Kate Lanier taken June 18, 2015 [Doc. 90] ("Lanier Dep.") at 39, 60, 76.

  In writing the Movie script, Lanier primarily relied upon the first-hand accounts of

  Tionne and Chilli, but she also watched the Behind the Music documentary on

  TLC and a documentary entitled "Last Days of Left Eye." Lanier Dep. at 18, 24-

  25. With regard to any scenes in the Movie about Plaintiff, Tionne and Chilli were

  Lanier's sole source:

        Q.     Did you do anything else besides talk to "Chilli" and Tionne to
               gather the information that was in the movie about Perri
               "Pebbles" Reid?




  Tionne Watkins taken July 14, 2015 [Doc. 92], at 15; see also Dep. of Rozonda
  "Chilli" Thomas taken July 8, 2015 [Doc. 91], at 11-12.

                                            6
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20  PagePage
                                                       09/14/16  10 of7113  PageID 873
                                                                        of 51




          A.      They were the - they were the source and the truthful
                  perspective of their own lives. So I had no - it was never a
                  question.

          Q.      So the answer to my question is, no, you didn't do anything else
                  except talk to "Chilli" and Tionne to gather the information that
                  was in the movie about Perri "Pebbles" Reid?

          A.      Right.

          Q.      The answer to my question is, you did not do anything else?

          A.      Right.

   I d at 25.

          D.      Alleged Defamatory Scenes

          Plaintiffs Complaint includes fifteen specific allegations that she has been

   defamed based on scenes (or combination of scenes) that directly and/or implicitly

   convey that:

          1)      TLC and Plaintiff had the same attomeys.

          2)      Plaintiff exercised control over TLC's attomeys for her
                  personal benefit and to the detriment of the members of TLC.

          3)      Plaintiff exercised control over TLC's accountants for her
                  personal benefit and to the detriment of the members of TLC.

          4)      Plaintiff pressured TLC to sign contracts without reading them
                  or having them reviewed by T L C s counsel.

          5)      Plaintiff failed or refused to provide copies of contracts to TLC.



                                               7
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20  PagePage
                                                       09/14/16  11 of8113  PageID 874
                                                                        of 51




         6)    Plaintiff had the ability to prevent, and did prevent, TLC from
               obtaining copies of contracts relevant to the group.

         7)    Plaintiff only paid TLC Twenty-Five Dollars ($25.00) per
               week.

         8)    Plaintiff made the decision to remove Chilli from TLC.

         9)    Tionne had disclosed her health issues to Plaintiff prior to TLC
               signing any contracts.

         10)   Plaintiff asked or caused Tionne to put money before her
               health.

         11)   Plaintiff improperly deducted expenses from TLC' s payments.

         12)   Plaintiff forced or coerced TLC into contracts that created a
               "windfall" or unearned fees benefiting Plaintiff to the detriment
               of the members of the group.

         13)   Plaintiff did not make a personal investment in TLC or its
               members.

         14)   Plaintiff did not eam fees received from contracts she had with
               TLC.

         15)   Plaintiff was aware that Chilli had an abortion and was
               involved in her decision to have the abortion performed.

   Compl. Tl 124.

   II.   L E G A L STANDARD

         Summary judgment is appropriate when "there is no genuine dispute as to

   any material fact and the movant is entitled to judgment as a matter of law." FED.

   R. Civ. P. 56(a). A party seeking summary judgment has the burden of informing
                                            8
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20  PagePage
                                                       09/14/16  12 of9113  PageID 875
                                                                        of 51




   the district court of the basis for its motion, and identifying those portions of the

   record which it believes demonstrate the absence of a genuine issue of material

   fact. Celotex Corp. v. Catrett 477 U.S. 317, 323 (1986). "Credibility

   determinations, the weighing of the evidence, and the drawing of legitimate

   inferences from the facts are jury functions," and cannot be made by the district

   court in considering whether to grant summary judgment. Anderson v. Liberty

   Lobbv, Inc., 477 U.S. 242, 255 (1986); see also Graham v. State Farm Mut. Ins.

   Co., 193 F.3d 1274, 1282 (11th Cir. 1999).

          I f a movant meets its burden, the party opposing summary judgment must

   present evidence that shows there is a genuine issue of material fact or that the

   movant is not entitled to judgment as a matter of law. Celotex, 477 U.S. at 324. In

   determining whether a genuine issue of material fact exists to defeat a motion for

   summary judgment, the evidence is viewed in the light most favorable to the party

   opposing summary judgment, "and all justifiable inferences are to be drawn" in

   favor of that opposing party. Anderson, 477 U.S. at 255; see also Herzog v. Castle

   Rock Entm't, 193 F.3d 1241, 1246 (11th Cir. 1999). A fact is "material" only if it

   can affect the outcome of the lawsuit under the goveming legal principles.

   Anderson, 477 U.S. at 248. A factual dispute is "genuine" i f the evidence would

   permit a reasonable jury to retum a verdict for the nonmoving party. Id.

                                               9
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   13 of10113
                                                                Page         PageID 876
                                                                          of 51




          " I f the record presents factual issues, the court must not decide them; it must

   deny the motion and proceed to trial." Herzog, 193 F.3d at 1246. However,

   "[w]here the record taken as a whole could not lead a rational trier of fact to fmd

   for the non-moving party," summary judgment for the moving party is proper.

   Matsushita, 475 U.S. at 587.

   III.   ANALYSIS

          Plaintiffs Complaint consists of a single count for defamation. See Compl.

   TfTI 115-26. Defamation under Georgia law has been codified at O.C.G.A.

   §§ 51-5-1 et. seq (2015). "Libel" is a published "false and malicious defamation of

   another, expressed in print, writing, pictures, or signs, tending to injure the

   reputation of the person and exposing him to public hatred, contempt, or ridicule."

   O.C.G.A. § 51-5-1. "Slander or oral defamation consists in . . . [mjaking charges

   against another in reference to his trade, office, or profession, calculated to injure

   him therein. O.C.G.A. § 51-5-4(a)(3). "Defamation via a radio or television

   broadcast (or a "defamacast," as it has become generally known) includes elements

   of both libel under OCGA § 51-5-1, and slander under OCGA § 51-5-4." Strange

   V. Henderson, 223 Ga. App. 218, 219 (1996) (citations omitted).

          To prove defamation under Georgia law. Plaintiff must establish the

   following four elements: "(1) a false and defamatory statement conceming the

                                              10
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   14 of11113
                                                                Page         PageID 877
                                                                          of 51




   plaintiff; (2) an unprivileged communication to a third party; (3) fault by the

   defendant amounting at least to negligence; and (4) special harm or the

   actionability ofthe statement irrespective of special harm."^ Infinite Energy, Inc.

   V. Pardue, 310 Ga. App. 355, 356 (2011) (quoting Mathis v. Cannon, 276 Ga. 16,

   20-21 (2002)). A statement via radio or television broadcast must be "both false

   and malicious" to be actionable, "and the burden of proving a statement's falsity is

   on the plaintiff" Jaillett v. Ga. Television Co., 238 Ga. App. 885, 888 (1999)

   (citations and quotations omitted). Additionally, when the plaintiff is a public

   figure,^ she must show that the defendant was at fault in publishing the statements,

   by proving by clear and convincing evidence that the defendant acted with actual

   malice, or with knowledge that the statements were false or with reckless disregard




   ^ Defendants argue in a footnote that any statement that is not libelous per se must
   be dismissed as a matter of law because Plaintiff cannot show special damages.
   Defs.' Br. at 15 n. 37. Defendants do not indicate which scenes they contend are
   not libelous per se. Both cases relied upon by Defendants hold that statements that
   tend "to injure one in his trade or business" are libelous per se. See McGowan v.
   Homeward Residenfial Inc., 500 F. App'x 882, 886 (11th Cir. 2012); Zarach v.
   Afianta Claims Ass'n, 231 Ga. App. 685, 688 (1998). The Court finds that, to the
   extent the scenes referenced in Plaintiffs Complaint are found to be defamatory,
   they would tend to injure her with respect to her business or trade. Accordingly,
   the Court rejects Defendants' argument.

   ^ There is no dispute that Plaintiff is a public figure.

                                              11
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   15 of12113
                                                                Page         PageID 878
                                                                          of 51




  as to their falsity. Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974); Pardue,

   310 Ga. App. at 358 (citing Mathis, 276 Ga. at 22).

         Defendants argue that they are entitled to judgment as a matter of law

  because (A) the scenes Plaintiff identifies as defamatory are not reasonably

   susceptible of the defamatory meanings Plaintiff ascribes to them, (B) the

  undisputed facts reveal that certain of the inferences conveyed by the scenes

   identified by Plaintiff are substantially true, and (C) there is no evidence that any

   false inference conveyed in the Movie was published with actual malice. Defs.'

   Mem. of Law in Supp. of Their Mot. for Summ. J. [Doc. 100-1] ("Defs.' Br.").^




     Defendants argue throughout their brief that the Movie is a "Docudrama,"
   characterized as a dramatization of the lives of real people, and should be analyzed
   in that context. Defendants maintain that, in this context, an author is given leeway
   to present a "creative interpretation of reality" because "most viewers 'would be
   sufficiently familiar with the genre to avoid assuming that all the statements within
   them represent assertions of verifiable facts.'" Defs.' Br. at 16 (quoting Davis v.
   Costa-Gavras, 654 F. Supp. 653, 658 (S.D.N.Y. 1987)), 18, 23, 25, and 32. The
   Court declines to apply a more relaxed "docudrama" standard. The Movie was
   billed as a "true story" and Defendants have not presented a controlling case in
   which a work billed as "true story," was held to a lesser standard. In fact, in one
   case cited by Defendants, Thoroughbred Legends, LLC v. The Walt Disney Co.,
   the court was unwilling to fmd, as Defendants would have this Court fmd, that "no
   one could reasonably understand the scenes as "describing actual facts . . . or actual
   events." No. 1:07-CV-1275-BBM, 2008 WL 616253, at *13 (N.D. Ga. Feb. 12,
   2008) (intemal punctuation omitted). Similarly, the Movie is billed as a "true
   story" without using qualifying terms such as "based on" or "adapted from."
   There is nothing about the context of this "true story" that would convince a
   viewer that it represented anything other than actual facts or events.
                                              12
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   16 of13113
                                                                Page         PageID 879
                                                                          of 51




         A.      Are the Scenes Incapable of Defamatory Meaning as a Matter of
                 Law?

         Generally, "the question whether a particular publication is libelous, that is,

   whether the published statement was defamatory, is a question for the jury.

   However, i f the statement is not ambiguous and can reasonably have but one

   inteipretation, the question is one of law [left to the judge]." Monge v. Madison

   Ctv. Record, Inc., 802 F. Supp. 2d 1327, 1333 (N.D. Ga. 2011) (quoting Cox

   Enters., Inc. v. Nix, 274 Ga. 801, 803 (2002)).

         A publication claimed to be defamatory must be read and construed in
         the sense in which the readers to whom it is addressed would
         ordinarily understand it. So the whole item . . . should be read and
         construed together, and its meaning and signification thus determined.
         When thus read, i f its meaning is so unambiguous as to reasonably
         bear but one interpretation, it is for the judge to say whether that
         signification is defamatory or not. I f upon the other hand, it is capable
         of two meanings, one of which would be libelous and actionable and
         the other not, it is for the jury to say, under all the circumstances
         surrounding its publication, including extraneous facts admissible in
         evidence, which of the two meanings would be attributed to it by
         those to whom it is addressed or by whom it may be read.

   Hoffman-Pugh v. Ramsev, 193 F. Supp. 2d 1295, 1299 (N.D. Ga. 2002), a f f d , 312

   F.3d 1222 (11th Cir. 2002) (quoting Ledger-Enquirer Co. v. Brown, 214 Ga. 422,

   424(1958)).




                                             13
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   17 of14113
                                                                Page         PageID 880
                                                                          of 51




                1.     Are Plaintiffs alleged defamatory implications plausible?

         Defendants contend that the Movie does not plausibly imply the defamatory

   inferences ascribed by Plaintiff Defs.' Br. at 17-21.^ As explained in the two

   subsections below, the Court finds that ten of the fifteen specific allegations of

   defamation are comprised of scenes or a combination of scenes which cannot be

   shown to have only one interpretation so as to permit the Court to conclude as a

   matter of law that they are not capable of supporting Plaintiffs claim for

   defamation; that is a determination to be made by a jury. However, the Court also

   finds that five of Plaintiff s specific allegations of defamation are comprised of

   scenes or a combination of scenes that cannot plausibly infer the meaning ascribed

   to them by Plaintiff, so that the Court can determine that those alleged scenes are

   not capable of supporting Plaintiffs claim for defamation as a matter of law.




     Although Defendants appear to attack Plaintiffs entire list of fifteen specific
   allegations of defamation in the Movie, they cite in their brief to only "a few key
   examples," and then reference the declaration of Maggie Malina [Doc. 100-3] as
   containing "additional examples." Defs.' Br. at 17 n.40. The Court has viewed the
   record in its entirety (including the scenes comprising the fifteen specific
   allegations of defamation referenced in the Complaint) and has relied on both its
   observations ofthe material presented in the Movie as well as a consideration of
   the arguments of counsel.

                                             14
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   18 of15113
                                                                Page         PageID 881
                                                                          of 51




                       a.    Scenes which plausibly imply a defamatory inference.

         First, Defendants assert that the Movie does not literally or by implication

   convey that Plaintiff pressured TLC to sign contracts without providing them the

   time to read them or having them reviewed by TLC's counsel. Defs.' Br. at 18;

   Decl. of Maggie Malina in Supp. of Defs.' Mot. for Summ. J. [Doc. 100-3]

   ("Malina Decl.") ^ 80; see also Compl. f 124(d). Plaintiff alleges that the Movie

   implies that she failed or refused to provide, or had the ability to prevent and did

   prevent TLC from obtaining, copies of their contracts. Compl. Tf^f 124(e) & (f).

   Although the Movie does not literally state that TLC was pressured into signing

   contracts without reading them or having them reviewed by TLC's counsel, or that

   TLC was prevented from reading their contracts, a viewer could reasonably infer

   this by implication based on two scenes in the Movie. First is the scene in which

   the TLC members each have a contract in front of them to review and sign while

   they were sitting in a restaurant at the same table with Plaintiff^

         Pebbles:      I think you'll fmd these contracts are standard
                       management and label deals. Welcome to Pebbitone and
                       the start of your careers.

         Chilli, Tionne, and Lisa scream with excitement and talk over each
         other.]

   ^ References to individuals in the various scenes described in this Order are taken
   from lines performed by the actors who play those individuals in the Movie.

                                             15
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   19 of16113
                                                                Page         PageID 882
                                                                          of 51




         Tionne:     Spealdng of money, how much we gettin'?

         Pebbles:    Right now you'll get a weekly stipend of $25.00, enough
                     to cover food and expenses.

         Lisa:       That's it?

         Pebbles:    Let me tell you something. I'm investing in you right
                     now.     I'm paying for rehearsal time, studio time,
                     promotions, and videos. The money will come in later,
                     but for now, it's my risk. This is how it works, girls. I f
                     you don't like it, you don't have to sign. I can fmd three
                     other girls who would do this in a second.

         Narrator:   We just knew we was gonna be it - and we believed
                     signing those papers meant we were gonna be taken care
                     of, too.

         The second scene occurs later in the Movie when the members of TLC visit

   Pebbles:

         Lisa:       Perri, hey, we got something we want to talk to you
                     about.

         Pebbles:    What's going on?

         Tionne:     All right, so we never got a copy of our contracts, and we
                     just thought we should have that.

         Chilli:     Yeah, you know, just to check them out. Make sure we
                     understand everything.

         Pebbles:    You don't think I've taken care of you? I have loved you
                     and nurtured you like you were my own kids.

         Tionne:      We know that.
                                           16
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   20 of17113
                                                                Page         PageID 883
                                                                          of 51




         Lisa:         Yeali, for sure, we know that.

         Pebbles:      (Sighs) . . . and you don't trust me. I got to say, I ' m kind
                       of hurt. Excuse me. (Pebbles walks out of the room.)

         Narrator:     We knew something was up with our contracts but we
                       were in the middle of our first tour and, man, were we
                       having a blast.

         Defendants assert there is but one interpretation of these scenes and it is not

   defamatory. However, viewed as a whole and in a light most favorable to

  Plaintiffs claims in this case, the scenes depicting the TLC members signing their

   contracts and then being unable to get copies of the contracts from Plaintiff are

   reasonably capable of multiple interpretations, including one that is defamatory to

   Plaintiff The scenes plausibly imply that Plaintiff pressured the TLC members

   into signing the Contracts without reviewing them or having them reviewed by

   counsel, and refused to give them copies upon their request. Accordingly, whether

   these scenes reasonably impart the meaning Plaintiff maintains they do is a matter

   for a jury to decide.

         Second, Plaintiff contends that there are scenes in the Movie that convey that

   TLC and Plaintiff had that same attomeys and that Plaintiff exercised control over

   those attomeys to the detriment of TLC. Compl. TfTf 124(a), (b). The relevant

   scene in the Movie is presented as follows:

                                              17
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   21 of18113
                                                                Page         PageID 884
                                                                          of 51




         Attomey:    Ladies, sorry to be running late. How can I help you?

         Lisa:       We want to take a look at our contracts.

         Attomey:    Okay, let me speak to Pebbles.

         Tionne:     Why? Aren't you our lawyer?

         Attomey:    Well, yes.

         Lisa:       See, I'm confused.

         Attorney:   But I have to speak to her, because

         Chilli:     Hold up. Are you her lawyer too?

         Attorney:   (Pauses) Yes.

         Lisa:       Now I'm really confused.

         Tionne:     Wait, how can you represent us and Pebbles?

         Chilli:     Yeah, how can you look out for both groups? That don't
                     even make no sense.

         Attomey:    (Pauses) To be honest, no one thought you girls were
                     gonna make it this big.

         Lisa:        Oh, that's foul.

         Tionne:     Look, we don't care what y'all thought, why aren't we
                     making any money?

         Attomey:     (Pause, then opening a desk drawer to pull out a
                      document, then thumbing through it) For starters, you
                      have an obligation to pay back the label for all the
                      production costs, including studio and rehearsal times,
                      promotions, tour expenses, transportation, meals, gifts,
                                           18
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   22 of19113
                                                                Page         PageID 885
                                                                          of 51




                       etcetera. Now that's fairly standard. Mrs. Reid is also
                       taking a percentage as a manager.       Then taking a
                       percentage for her label, Pebbitone, which is also an
                       imprint of LaFace, which is L.A. Reid's label. Oh, and
                       LaFace also gets a cut.

         Chilli:       This is some bulls***. We got a platinum album, and we
                       ain't got nothing.

         Lisa:         Except the cars she bought us.

         Tionne:       Nah, we probably paid for them too.

         Attomey:      Yeah, you did.

         Lisa:         That's f***ed up.

         Chilli:       What we gonna do?

         Tionne:       Something new.

   This scene plausibly implies that Plaintiff exercised control over TLC's attomey

   (who was portrayed as representing Plaintiff as well) for her benefit and to their

   detriment. Once again, whether this scene reasonably imparts the meaning

   Plaintiff maintains it does is a matter for a jury to decide.

         Third, Defendants argue that the Movie does not directly or implicitly

   convey the idea that Plaintiff improperly deducted expenses from payments that

   would otherwise have gone to T L C Defs.' Br. at 18; see also Compl.       124(k),

   (1). The Movie contains several scenes during which the members of TLC grapple



                                              19
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   23 of20113
                                                                Page         PageID 886
                                                                          of 51




   with the fact that numerous expenses were deducted from what they thought they

   should have been getting paid.

         Viewed as a whole and in a light most favorable to Plaintiffs claims in this

   case, the scenes depicting deductions from payments TLC would otherwise have

   received is not so unambiguous as to reasonably have but one interpretation. The

   scenes viewed collectively are capable of an interpretation in which Plaintiff was

   responsible for the allegedly improper deductions, as well as causing Plaintiff to

   retain unearned fees to the detriment ofthe group. Accordingly, the Court fmds

   that whether the scenes depicting the deductions from TLC's pay reasonably

   impart the meaning ascribed to them by Plaintiff is a matter for a jury to decide.

         Fourth, Defendants argue that no reasonable viewer could conclude that the

   Movie implies that Plaintiff paid TLC only $25.00 per week. Defs.' Br. at 19; see

   also Compl. Tf 124(g). Defendants are correct that, during the scene in which

   Plaintiff informs TLC that they will be paid a $25.00 weekly stipend, she modifies

   that statement with words like "right now," implying that the $25.00 weekly

   stipend would be temporary at the outset of the relationship.


     Defendants also refer to another scene during which Lisa indicates that the TLC
   members are getting paid $50,000.00 per year. This later scene, however, does not
   include any information that it is Plaintiff that is paying TLC the $50,000.00 per
   year. Additionally, the scene takes place at a moment in the story after which TLC
   and Plaintiffhave ceased working with each other. On the other hand, there is an
                                            20
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   24 of21113
                                                                Page         PageID 887
                                                                          of 51




         Viewed as a whole and in a light most favorable to Plaintiffs claims in this

  case, the scenes depicting Plaintiff as having paid TLC only a $25.00 weekly

   stipend are not so unambiguous as to reasonably have but one interpretation. The

   scenes viewed collectively are capable of an interpretation in which Plaintiff paid

  the members of TLC only $25.00 per week. Accordingly, the Court finds that

  whether the scenes indeed depict Plaintiff as having paid TLC only $25.00 per

   week is a matter for a jury to decide.

         Fifth, Plaintiff contends that there are scenes in the Movie which implicitly

   convey the impression that it was Plaintiffs decision to remove Chilli from TLC.

   Compl. Tf 124(h). The Movie includes a scene in which Plaintiff confronts Chilli

   and declares " I am suspending you without pay. . . . You are on probation Missy. I

   don't want to see your face for a couple days, understand? And then we'll see."

   The scene is followed by another wherein Plaintiff is talking to Tiorme and Lisa:

         Pebbles:      We need to replace her [Chilli^.

         Tionne:       No, no way.


   earlier scene in the Movie where, in response to an inquiry from Lisa, "Why we
   ain't rich yet?", Plaintiff says, "Nobody sees any money until the second album.
   There's cost of production, videos, touring costs. The label absorbs all of that and
   then gets reimbursed. We'll be lucky i f we break even." This scene reinforces the
   implication that the members of TLC were not paid more than the $25.00 "stipend"
   until some point in time after the release of their second album.

                                            21
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   25 of22113
                                                                Page         PageID 888
                                                                          of 51




         Pebbles:      Find another girl.

         Tionne:       She was perfect, man.

         Pebbles:      Anyone can be replaced. And do not talk to her. I ' l l
                       announce the auditions on the radio.

   This interaction is followed by a scene in which Tionne and Lisa interview

   numerous potential candidates to replace Chili. Tionne and Lisa then go back to

   Plaintiff and inform her that there is no one who can replace Chilli, implicitly

   requesting to allow Chilli to come back to the group. Plaintiff responds: "Fine, but

   you better make sure she is ready for that video shoot next week." After Plaintiff

   consents, Tioime and Lisa call Chilli to tell her that she is back in the group.

         Viewed as a whole and in a light most favorable to Plaintiffs claims in this

   case, the scenes conveying the impression that it was Plaintiffs decision to remove

   Chilli from TLC are not so unambiguous as to reasonably have but one

   interpretation. The scenes viewed collectively are capable of an interpretation in

   which Plaintiff was the one responsible for removing Chilli from TLC.

   Accordingly, the Court finds that whether the scenes indeed depict Plaintiff as

   having removed ChilH from TLC is a matter for a jury to decide.

         Based on the foregoing discussion, the Court finds that ten of the fifteen

   specific allegations of defamation referenced in Paragraph 124 of Plaintiff s

   Complaint (subparagraphs (a), (b), (d), (e), (f), (g), (h), (k), (1), and (n)) are
                                               22
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   26 of23113
                                                                Page         PageID 889
                                                                          of 51




   supported by scenes from the Movie that plausibly infer the information about

   Plaintiff that a reasonable jury could determine was defamatory.

                       b.     Scenes which cannot plausibly imply a defamatory
                              inference.

         First, Defendants argue that there is no scene in the Movie that directly

   states or otherwise implies that Tionne disclosed her health issues to Plaintiff prior

   to signing any contract or that Plaintiff asked or caused Tionne to put money

   before health. Defs.' Br. at 20; see also Compl. Tf^f 124(i), (j). The Court agrees

   with Defendants. Viewing the scenes collectively in a light most favorable to

   Plaintiffs claims in this case, the Court finds that the Movie is incapable of any

   interpretation (directly or implicitly) that (1) Tionne disclosed her health issues to

   Plaintiff prior to signing any contract or (2) that Plaintiff asked Tioime to put

   money before health. Because there is no scene in the Movie that supports these

   implications, the Court need not determine whether such implications are

   defamatory of Plaintiff and finds that Defendants are entitled to judgment as a

   matter of law on these two portions (Compl. Tf^j 124(i), (j)) of Plaintiff s claim for

   defamation.


     Plaintiff cites to a tweet from an individual who purportedly watched the Movie
   and posted the comment "Pebbles Be Like . . . That's Coming Out Yo Pay"
   coupled with a picture of an individual in a body cast laying in a hospital bed as
   evidence that a reasonable viewer could conclude that the Movie implies that
                                             23
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   27 of24113
                                                                Page         PageID 890
                                                                          of 51




          Second, Defendants argue that nothing in the Movie implies that Plaintiff

  was involved in Chilli's abortion. Defs.' Br. at 20-21; see also Compl. Tf 124(o).

   The Court agrees with Defendants. Viewing the scenes collectively in a light most

   favorable to Plaintiffs claims in this case, the Court finds that they are incapable

   of any interpretation (directly or implicitly) that Plaintiff was aware that Chilli had

   an abortion or was involved in Chilli's decision to have an abortion performed.

   Because there is no scene in the Movie that supports the implication that Plaintiff

   was aware of Chilli's abortion or was involved in that decision, the Court need not

   determine whether such an implication is defamatory of Plaintiff and finds that

   Defendants are entitled judgment as a matter of law on that portion (Compl. T

   124(o)) of Plaintiff s claim for defamation.

         Third, Defendants contend that nothing in the Movie directly or implicitly

   conveys that Plaintiff exercised control over TLC's accountants for her personal

   benefit or to the detriment of TLC. Defs.' Br. at 17 (citing Malina Decl. Tf 79); see

   also Compl. Tf 124(c). The Court again agrees with Defendants. Viewing the

   scenes collectively in a light most favorable to Plaintiffs claims in this case, the

   Court finds that they are incapable of any interpretation (directly or implicitly) that

   Plaintiff asked Tionne to put money before health or that Tionne disclosed her
   health condition to Plaintiff The Court does not find the "evidence" Plaintiff has
   presented sufficient to create an issue of fact.

                                              24
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   28 of25113
                                                                Page         PageID 891
                                                                          of 51




  Plaintiff had any control over the accountants. There is no mention of accountants

   in the Movie until the scene where TLC accosts Clive Davis (founder and

  President of Arista Records) in his office to demand more money, and Davis

   indicates he would talk to the accountants. Plaintiff is not mentioned at all during

   this scene. Because there is no scene in the Movie that supports the implication

   that Plaintiff exercised control of TLC members' accountants for her own benefit

   or to the detriment of TLC, the Court need not determine whether such an

   implication is defamatory of Plaintiff and finds that Defendants are entitled

  judgment as a matter of law on that portion (Compl. Tf 124(c)) of Plaintiff s claim

   for defamation.

         Finally, Defendants contend that nothing in the Movie directly or implicitly

   conveys that Plaintiff did not make a personal investment in TLC or its members.

   Defs.' Br. at 17 (citing Malina Decl. Tf 84); see also Compl. Tf 124(m). The Court

   again agrees with Defendants. Viewing the scenes collectively in a light most

   favorable to Plaintiffs claims in this case, the Court finds that they are incapable

   of any interpretation (directly or implicitly) that Plaintiff failed to make a personal

   investment in TLC. In fact, the Movie indicates the opposite. In the scene where

   Pebbles meets with TLC in the restaurant when the contracts are signed. Pebbles

   says, " I am investing in you right now. I ' m paying for rehearsal time, studio time,

                                             25
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   29 of26113
                                                                Page         PageID 892
                                                                          of 51




   promotions and videos. The money will come in later, but for now, it's my risk."

   In the scene where TLC asks Pebbles to see their contracts, Pebbles says, "You

   don't think I've taken care of you? I have loved and nurtured you like you were

   my own kids." There are other scenes where Pebbles in portrayed as being directly

   involved with TLC's auditions and tours. Because there is no scene in the Movie

   that supports the implication that Plaintiff did not make a personal investment in

   TLC, the Court need not determine whether such an implication is defamatory of

   Plaintiff and finds that Defendants are entitied judgment as a matter of law on that

   portion (Compl. ^ 124(m)) of Plaintiff s claim for defamation.

         Based on the foregoing discussion, the Court finds that five of the fifteen

   specific allegations of defamation referenced in Paragraph 124 of Plaintiff s

   Complaint (subparagraphs (c), (i), (j), (m), and (o)) refer to matters for which there

   are no scenes in the Movie for which a juror could possibly infer (directly or

   implicitly) the allegedly defamatory meaning that Plaintiff ascribes to them.

                2.     Are the scenes not defamatory as a matter of law?

         Assuming arguendo that the ten scenes or combination of scenes identified

   in Plaintiffs Complaint (referenced above in Section 111(A)(1)(a)) contain the

   implications that Plaintiff ascribes to them, Defendants argue that many of those

   alleged implications are not defamatory as a matter of law. Defs.' Br. at 21-22.

                                             26
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   30 of27113
                                                                Page         PageID 893
                                                                          of 51




  First, Defendants argue tliat the implication that Plaintiff and TLC had the same

   attomey and that Plaintiff exercised control over the attomey for her personal

  benefit to the detriment of TLC is not defamatory as to Plaintiff as a matter of law.

   Id.; see also Compl. TfH 124(a), (b). Defendants argue that, i f anything, these

   scenes reflect poorly on the attomey's reputation in his profession. Defs.' Br. at

   21-22. The Court disagrees.

         Viewed as a whole and in a light most favorable to Plaintiffs claims in this

   case, the scenes indicating that the same attomey represented Plaintiff as well as

   TLC and that Plaintiff exercised control over the attorney for her personal benefit

   to the detriment of TLC are not so unambiguous as to reasonably have but one

   non-defamatory interpretation. These scenes viewed collectively are capable of an

   interpretation in which Plaintiff was the individual who presented the Contracts to

   TLC and arguably pressured them into signing without giving them an opportunity

   to independently review the Contracts or have them reviewed by counsel. This

   interpretation could be found to be defamatory to Plaintiff, i.e., could be seen to

   injure Plaintiffs reputation in the music industry and expose her to public hatred,

   contempt, or ridicule.

          Further, a reasonable viewer could interpret these scenes to carry an

   implication that Plaintiff controlled the lawyer who represented TLC and retained

                                             27
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   31 of28113
                                                                Page         PageID 894
                                                                          of 51




   him as her attomey as well. In one of the scenes, once TLC grew upset with their

   lack of compensation and sought out their lawyer to discuss the Contracts, the first

   thing the lawyer says in response to their queries about the seemingly-deficient

   compensation and wanting to see their contracts is "[o]kay, let me speak to

   Pebbles." It is possible that a reasonable viewer could understand this to mean that

   this lawyer, who is purportedly TLC's lawyer, placed a priority on his

   representation of Plaintiff over TLC. In the same scene, in response to direct

   questioning from TLC, the lawyer hesitantly admits that he represents both

   Plaintiff and TLC. He then appears to read from one of the Contracts while

   explaining the details of the agreements, such as the costs and expenses that were

   deducted from their pay, as well as the shares of revenue that went to Plaintiff as

   their manager and the shares that went to Plaintiffs music label and elsewhere.

   TLC expresses outrage that they recorded an album that sold over a million units

   and had nothing to show for it. One TLC member questions: "[w]hat we gonna

   do?" And another responds, "[sjomething new." Then, the next scene is a meeting

   between TLC and L.A. Reid in which TLC informs him that they were no longer

   going to work with Plaintiff as their manager.

         Although these scenes may show the lawyer in a bad light, the scenes

   viewed collectively may also tend to injure the reputation of Plaintiff by implying

                                            28
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   32 of29113
                                                                Page         PageID 895
                                                                          of 51




  that she exercised control over the attomey for her personal benefit to the detriment

   of TLC. Indeed, one could easily interpret the scenes to imply that TLC blamed

  Plaintiff for their predicament. Because these scenes are capable of multiple

   interpretations, one of which could be defamatory and actionable, the Court is

   unable to conclude that they are not defamatory as a matter of law.

         Second, Defendants argue that the scenes implying that Plaintiff failed or

   refused to provide copies of the Contracts to TLC, or prevented them from

   obtaining the Contracts, are not defamatory as a matter of law. Id. at 22; see also

   Compl. Tflf 124 (e), (f). Defendants reason that Plaintiff testified during her

   deposition that providing the Contracts to TLC was not her responsibility, but was

   instead their attorneys' job, and therefore the implications "are simply not

   defamatory of Pebbles" as a matter of law. Id. The Court disagrees.

         Defendants' argument based on Plaintiffs testimony about her actual

   responsibilities with regard to the Contracts misses the point. It is immaterial

   whether it was actually Plaintiffs responsibility to show TLC their Contracts. The

   scenes viewed collectively and in a light most favorable to Plaintiffs claims in this

   case are capable of an interpretation in which a viewer could be led to believe that

   Plaintiff was the one who was responsible for providing the Contracts to TLC and

   failed or refused to do so. As such, the scenes are not so unambiguous as to

                                             29
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   33 of30113
                                                                Page         PageID 896
                                                                          of 51




  reasonably have but one non-defamatory interpretation. Accordingly, the Court

  fmds that whether the scenes depicting Plaintiffs control over the Contracts and

  failure or refusal to provide the Contracts to TLC are defamatory is a question for

  the jury to decide.

         Third, Defendants contend that the scenes that directly or implicitly convey

  that Plaintiff made the decision to remove Chilli from TLC cannot be defamatory

   as a matter of law. Defs.' Br. at 22; see also Compl. Tf 124(h). Defendants argue

  that there is nothing illegal or improper about this action as it reflects a legitimate

   business decision on the part of Plaintiff. Defendants contend that there is no basis

   for claiming that this scene injured Plaintiffs reputation, or exposed her to public

   hatred, contempt, or ridicule. Plaintiff argues that these scenes are part of the

   overall defamatory portrayal of Plaintiff exercising unreasonable control over TLC

   by attempting to control Chilli's personal relationships and establishing her

   dominance over the group. PL's Resp. in Opp'n to Defs.' Mot. for Summ. J. [Doc.

   108] ("PL's Resp.") at 14. The Court finds the scenes viewed collectively in a

   light most favorable to Plaintiffs claims in this case are not so unambiguous as to

   reasonably have but one non-defamatory interpretation. Whether the scenes

   conveying that Plaintiff made the decision to remove Chilli from TLC were

   defamatory is a question for the jury to decide.

                                             30
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   34 of31113
                                                                Page         PageID 897
                                                                          of 51




                  3.     Are the scenes unactionable opinion?

            Defendants argue that the Movie is a "docudrama that plainly presents

   Tionne's and Chilli's perspectives" of the TLC story and every scene in the Movie

   reflects their personal memories. Defendants maintain that the Movie is comprised

   of scenes filmed from Tiorme's and Chilli's perspectives which constitute

   expressions of opinion and are not capable of being defamatory. Defs.' Br. at 22-

   25. In support of this position, Defendants point out that the Movie is narrated by

   the voice of Tionne and begins with the phrase "Here's what I remember . . .." Id.

   at 23.

            Defendants are correct that a pure expression of opinion is not actionable as

   a matter of law.

            The expression of opinion on matters with respect to which reasonable
            men might entertain differing opinions is not libelous. . . . An
            assertion that cannot be proved false caimot be held libelous. A writer
            cannot be sued for simply expressing his opinion of another person,
            however unreasonable the opinion or vituperous the expressing of it
            may be.

   Bergen v. Martindale-Hubbell, Inc., 176 Ga. App. 745, 746 (1985) (quotations and

   citations omitted).

            There is . . . no wholesale defamation exception for anything that
            might be labeled opinion. An opinion can constitute actionable
            defamation if the opinion can reasonably be interpreted, according to
            the context of the entire writing in which the opinion appears, to state

                                              31
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   35 of32113
                                                                Page         PageID 898
                                                                          of 51




         or imply defamatory facts about the plaintiff that are capable of being
         proved false.

   Gast V. Brittain, 277 Ga. 340, 341 (2003) (quotation and citation omitted). The

   question is whether the scenes "could reasonably be interpreted to state or imply

   any defamatory facts about [Plaintiff] that are capable of being proved false." Id.

         The Court fmds that all of the scenes Plaintiff alleges defame her can

   reasonably be interpreted to imply facts about her that are capable of being proven
                                       12


   true or false. See Compl. Tf 124.        Because the scenes Plaintiff alleges defame her

   can be interpreted to state or imply facts about her that are capable of being proven

   false, they are not the type of opinion testimony that is unactionable as a matter of

   law. See Eidson v. Berry, 202 Ga. App. 587, 588 (1992) (reversing grant of

   summary judgment where the facts underlying opinion statements were capable of

   being disproved). Accordingly, Defendants' Motion for Summary Judgment based

   on the argument that the scenes are unactionable opinion is DENIED.


     Defendants cite to several specific lines from the Movie that do not form the
   basis of Plaintiff s defamation claim in this case. Defs.' Br. at 23-25. For
   example. Defendants argue that Lisa's statement that "we were not going down in
   history as just another group who got ripped off," is a matter of protected opinion
   and not actionable in this case. This statement, however, is not at issue in this
   case. Defendants have failed to argue, let alone demonstrate, that any of the fifteen
   scenes or combination of scenes that Plaintiff is relying upon constitute
   unactionable opinion.

                                                 32
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   36 of33113
                                                                Page         PageID 899
                                                                          of 51




         B.     Are Certain Scenes Substantially True?

         Defendants argue that Plaintiff is unable to satisfy the falsity element of

   defamation as to three of the specific allegations of defamation in Plaintiffs

   Complaint. Defs.' Br. at 25-28. Specifically, Defendants contend that following

   scenes or combination of scenes are substantially true: (1) the scenes depicting

   Plaintiff as having control over TLC's attomeys, (2) the scene that the TLC

   members were paid a $25.00 per week stipend, and (3) the scene depicting Plaintiff

   as the individual who removed Chilli from TLC. See Compl. Tf^f 124(b), (g), (h).

         In determining whether a statement is false, defamation law overlooks
         minor inaccuracies and concentrates upon substantial truth. A
         statement is not considered false unless it would have a different
         effect on the mind of the viewer from that which the pleaded truth
         would have produced. Minor factual errors which do not go to the
         substance, the gist, the sting of a story do not render a communication
         false for defamation purposes.

   Jaillett, 238 Ga. App. at 888 (internal punctuation and citations omitted).

         In support of the contention that the scenes depicting Plaintiff as controlling

   TLC's lawyers are tme. Defendants reference the following evidence from the

   record: (1) Plaintiffs admission that she directed TLC to the law firm that

   represented her husband, (2) Plaintiffs admission that she agreed to pay for the

   first meeting between TLC and their lawyer, (3) deposition testimony from TLC

   that they were discouraged from talking to their attomeys, (4) evidence that

                                            33
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   37 of34113
                                                                Page         PageID 900
                                                                          of 51




   Plaintiffs management company handled some communications between TLC and

   their lawyers, and (5) evidence that the bills for TLC's legal work were sent to

   Plaintiff Defs.' Br. at 26-27. The Court fmds that, as a matter of law, this

   evidence fails to support the inference that Plaintiff controlled TLC's lawyers.

   Although this evidence suggests that Plaintiff may have exerted some influence

   over TLC, it fails to establish that Plaintiff directly controlled TLC's lawyers or

   was a client of TLC's lawyers as implied by the Movie. Accordingly, Defendants

   are not entitled to summary judgment on this issue.

         Defendants next argue that the scene that the TLC members were paid a $25

   per week stipend is substantially true.^'^ Defs.' Br. at 27. In support of this

   contention, Defendants rely on evidence that Chilli received a weekly stipend of

   $38.33 and Tioime and Lisa each received $85. Id.


      Defendants cite a state-court case from the Court of Appeals of Texas, where an
   individual sued a newspaper company over allegedly libelous statements contained
   in a series of newspaper articles. See Rogers v. Dallas Morning News, Inc., 889
   S.W.2d 467 (Tex. App. 1994). The Rogers court found that the essence of the
   statements at issue in the newspaper's article (i.e. the financial competency of the
   charity's chief executive officer), was "founded on facts that, except for isolated
   discrepancies in matters of secondary importance, are undisputed." Id. at 473. In
   light of the undisputed facts supporting the essence of the article, matters of
   secondary importance, such as the amount spent by the plaintiffs charity, were
   "isolated discrepancies." Id. at 471, 473. However, in contrast to Rogers, the
   alleged $25.00 stipend in this case is not a matter of "secondary importance" in the
   Movie, as the entire first half of the plot is driven by the fact that the members of
   TLC believed they were unpaid and sought to receive more compensation.
                                             34
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   38 of35113
                                                                Page         PageID 901
                                                                          of 51




         In response, Plaintiff cites to testimony from a Chapter 11 bankruptcy

   proceeding involving TLC. PL's Resp. at 19. During this 1996 proceeding, each

   of the TLC members testified that since the inception of their contracts with

   Plaintiffs companies they received approximately $75,000.00 per year on average

   in the form of advances. See Tr. of Chapter 11 Bankruptcy Proceeding, Case Nos.

   95-69127, 95-69128, 95-69129 [Doc. 112] at 11, 52, and 77. Viewing the

   evidence in a light most favorable to Plaintiffs claims in this case, the Court finds

   that there is a genuine issue of material fact as to whether the scene in the Movie

   that the TLC members were paid a weekly stipend of $25.00 was substantially true,

   which precludes summary judgment on this issue.

         Finally, Defendants argue that the fact that Plaintiff removed Chilli from

   TLC is demonstrably true, citing (1) a June 7, 1991, letter from counsel for

   Pebbitone removing Chilli from TLC, (2) deposition testimony from Tionne stating

   that it was Plaintiff, not the other members of TLC, who decided to kick Chili out

   of TLC, and (3) deposition testimony from Lanier indicating that both Tionne and

   Chilli told her that Plaintiff was the individual who decided to kick Chilli out of

   TLC. Plaintiff cites her own deposition testimony in which she contends that it

   was the other TLC members who decided to kick Chilli out of TLC. Dep. of Perri

   "Pebbles" Reid taken Nov. 19, 2014 [Doc. 109-1] at 261-62.

                                             35
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   39 of36113
                                                                Page         PageID 902
                                                                          of 51




         Viewing the evidence in a light most favorable to Plaintiff, the Court fmds

   that there is a genuine issue of material fact as to whether the scene or combination

   of scenes in the Movie that Plaintiff made the decision to remove Chilli from TLC

   is true. Thus, judgment as a matter of law is inappropriate as to this issue.

         Accordingly, Defendants' Motion for Summary Judgment based on the

   argument that some of the scenes were substantially true is DENIED.

         C.     Has Plaintiff Failed to Demonstrate Actual Malice?

         As a compromise to the First Amendment's protections of free speech and

   press, the Supreme Court has held that public figures are precluded from recovery

   for defamation unless the plaintiff can prove the statement was made with actual

   malice. New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964)

   (conceming a public official); Curtis Publ'g Co. v. Butts, 388 U.S. 130, 162 (1967)

   (conceming a "public figure"). "A person has acted with actual malice when a

   statement is made with knowledge that it was false, or with a high degree of

   awareness of the statement's probable falsity, or with reckless disregard of whether

   the statement was false or not." Rebozo v. Washington Post Co., 637 F.2d 375,

   380 (5th Cir. 1981) (intemal punctuation and citation omitted).'"^ Under the actual


     In Bonner v. Citv of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
   the Eleventh Circuit adopted as binding precedent all decisions of the former Fifth
   Circuit issued prior to October 1, 1981.
                                             36
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   40 of37113
                                                                Page         PageID 903
                                                                          of 51




  malice standard, "mere proof of failure to investigate, without more, cannot

   establish reckless disregard for the truth." Gertz, 418 U.S. at 332. Rather, there

   must be "sufficient evidence to permit the conclusion that the defendant in fact

   entertained serious doubts as to the truth of his publication." Levan v. Capital

   Cities/ABC, Inc., 190 F.3d 1230, 1239 (11th Cir. 1999) (quoting St. Amant v.

   Thompson, 390 U.S. 727, 731 (1968)). A plaintiff must demonstrate actual malice

   by clear and convincing evidence. Gertz, 418 U.S. at 342. "The standard of proof

   of 'actual malice' with regard to a public figure is extremely high." Atlanta

   Humane Soc. v. Mills, 274 Ga. App. 159, 165 (2005).

            Although actual malice is subjective, it would be rare for a defendant to

   admit actual malice. Consequently, a court can infer actual malice from objective

   facts:

            Professions of good faith will be unlikely to prove persuasive, for
            example, where a story is fabricated by the defendant, is the product
            of his imagination, or is based wholly on an unverified anonymous
            telephone call. Nor will they be likely to prevail when the publisher's
            allegations are so inherently improbable that only a reckless man
            would have put them in circulation. Likewise, recklessness may be
            found where there are obvious reasons to doubt the veracity of the
            informant or the accuracy of his reports.

   Michel V. NYP Holdings, Inc., 816 F.3d 686, 703 (11th Cir. 2016) (quoting St

   Amant, 390 U.S. at 732). "Absent an admission by the defendant that he loiew his

   material was false or that he doubted its tmth, a public figure must rely upon
                                               37
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   41 of38113
                                                                Page         PageID 904
                                                                          of 51




   circumstantial evidence to prove his case." Hunt v. Liberty Lobbv, 720 F.2d 631,

   643 (11th Cir. 1983) (citation omitted); see also Harte-Hanks, 491 U.S. at 668

   ("[A] plaintiff is entitled to prove defendant's state of mind through circumstantial

   evidence.").

         Defendants argue that they are entitled to summary judgment on Plaintiffs

   claim for defamation because there is no evidence that Defendants published any

   of the alleged statements or scenes with actual malice. Defs.' Br. at 28-35.

   Plaintiff argues the Court can infer actual malice from circumstantial evidence of

   objective facts in this case considered as a whole. PL's Resp. at 20-35.

   Specifically, Plaintiff relies on the following sets of circumstances which she

   argues, inter alia, would allow a juror to infer actual malice: (1) Defendants

   intended the defamatory impression of Plaintiff, (2) Defendants rejected

   information favorable to Plaintiff, and (3) Defendants relied exclusively on biased

   and unreliable sources in Tionne and Chilli.

                  1.   Evidence that Defendants intended to create an overall
                       defamatory impression of Plaintiff.

         Plaintiff has presented evidence she contends demonstrates that Defendants

   intended to convey a defamatory impression of Plaintiff in the Movie. PL's Resp.

   at 34-35. Specifically, Plaintiff cites to a November 2012 email sent to

   Defendants' employee, Maggie Malina, from casting directors from an entity
                                             38
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   42 of39113
                                                                Page         PageID 905
                                                                          of 51




   called Breakdown Services, Ltd. See E-mail [Doc. 109-42] ("Casting Directors'

   Email"). Malina was the Executive Producer for the Movie, in which role she

   oversaw the Movie's development and production, found the screenwriter,

   developed the screenplay, and oversaw the creative execution of the film. Malina

   Decl. Tf 7. The subject of the email sent to Malina from the casting directors was

   "TLC Biopic breakdown for approval and nondisclosure note." Casting Directors'

   Email. Attached to the email were paragraph-length descriptions of the characters

   of the Movie, including the following description of Plaintiff s character:

          The R&B star and head of Pebatone, [sic] the label she started with
          her husband L.A. Reid, Pebbles is gorgeous, talented, strong-willed,
          tough as nails, self-serving and very savvy but not quite ethical
          businesswoman. She signs TLC and is a relentless taskmaster as they
          rehearse; jealous of Chilli's attentions to Dallas, she is particularly
          hard on Chilli, frequently humiliating her and docking her pay.
          Pebbles loves having the girls adore her but she doesn't seem to like
          paying them, so she distracts them from the fact that she's never let
          them see their contracts by giving them all new cars—and mid-level
          ones at that.

   Casting Directors' E m a i l . M a l i n a , the recipient of the e-mail, testified that

   Defendants never used the word "unethical" in the Movie and the use of that word


     Plaintiff also cites to a March 1, 2013, press release from the agent of the actress
   who was playing the part of Plaintiff in the Movie and characterized the role in the
   following manner:

          [Tjhe R&B star and head of Pebatone [sic] and not quite ethical
          businesswoman. She signs TLC and is a relentless taskmaster as they
                                        39
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   43 of40113
                                                                Page         PageID 906
                                                                          of 51




  was in a document generated by another company (Brealcdown Services);

  nevertheless, she admits that Defendants approved this description of Plaintiff s

   character in the Movie. Malina I Dep. at 119-20.

         Whether Defendants generated the "unethical" phrase in the description of

  Plaintiffs character or approved this characterization created by Breakdown

   Services, the Casting Directors' Email and the Press Release constitute evidence

   from which a reasonable juror could conclude that Defendants intended to put

   Plaintiff in a "not quite ethical" light, whether by developing that impression

   themselves, or approving of it. Specifically, a reasonable juror could conclude that

   Defendants intended to portray Plaintiff as someone who did not like to pay TLC

   and prevented them from ever seeing their contracts.




         rehearse. Jealous of Chilli's (Palmer) attentions to Dallas (Ross), she
         is particularly hard on Chilli, frequently humiliating her and docking
         her pay. Pebbles loves having the girls adore her but she doesn't seem
         to like paying them, so she distracts them from the fact that she's
         never let them see their contracts!

   Press Release dated March 1, 2013 [Doc. 109-67]. Defendants argue that they had
   no involvement with the press release and it is therefore not imputable to them.
   Defs.' Reply Br. in Supp. of Their Mot. for Summ. J. [Doc. 125] ("Defs.' Reply")
   at 20. Although Defendants claim the press release was "put ouf by another
   individual unaffiliated with Defendants, the language used in the press release
   appears to be suspiciously identical to language found in the Casting Directors'
   Email and may be additional evidence of actual malice.
                                            40
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   44 of41113
                                                                Page         PageID 907
                                                                          of 51




                2.    Evidence that Defendants rejected information favorable to
                      Plaintiff.

         Plaintiff also contends that at least one of the editorial script changes made

   by Defendants in developing the Movie involved the removal of a line that would

   have moderated the defamatory inferences of a scene and, by removing that line,

   Defendants increased the likelihood that the a viewer would perceive Plaintiff in a

   negative light. Specifically, Defendants removed a line in the script that the TLC

   lawyers reviewed the Contracts before the members signed them.^^ PL's Resp. at

   32-34. Plaintiff argues that the deletion of this scene demonstrates bias and a

   reckless disregard for the truth on the part of Defendants. Id.

         It is undisputed that Defendants were aware, as informed by both Tionne and

   Chilli, that TLC's lawyers met with them regarding the Contracts before TLC

   signed them. Dep. of Maggie Malina taken June 30, 2015 [Doc. 87] ("Malina I I

   Dep.") at 70. The scene that was deleted would have shown TLC at the restaurant

   booth pulling out their own contracts and Tionne saying "[s]o we had the lawyers

   look over all of it." See TLC Biopic draft #4 at 17-18; TLC Biopic draft #14 [Doc.


     The scene Defendants chose to remove may have also conveyed the image that
   the TLC members were in possession of their own contracts and dispelled the
   notion that Plaintiff (1) was responsible for presenting and providing the Contracts
   to the TLC members, and (2) was able to prevent them from examining the
   Contracts and seeking counsel from their attomeys.

                                             41
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   45 of42113
                                                                Page         PageID 908
                                                                          of 51




   109-30] at 18-19. Had the deleted scene been included in the Movie, it would have

   impacted the presentation of other scenes involving the Contracts.

         As discussed in Section 111(A)(1)(a), based upon the scene in which Plaintiff

   presents the Contracts to TLC, a reasonable juror could conclude that Plaintiff

   pressured TLC into signing the Contracts without independently reviewing them or

   having them reviewed by counsel. This conclusion is based on (1) the fact that

   Plaintiff introduces and generally describes the Contracts to TLC, (2) their excited

   reaction after Plaintiff presents the Contracts, (3) the fact that they appear to be

   uninformed about the basics ofthe Contracts, and (4) the fact that they all rush to

   sign the Contracts.

         The deleted material arguably would have clarified that TLC had copies of

   the Contracts at the begirming of the process and that the TLC lawyer

   independently reviewed the Contracts with the TLC members prior to their

   signature. An email between Executive Producers Alexander Motlagh and Maggie

   Malina suggests cutting this scene because "[i]t's confusing the issue." E-mail

   dated June 5, 2013 [Doc. 109-49]. Malina explained that by saying "confusing the

   issue," she meant that the Contracts "are standard management and label deals.

   That's the issue that [the deleted line is] confusing. [The deleted line] gives us

   information that suggests that [the Contracts] are not standard. And that's what I

                                              42
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   46 of43113
                                                                Page         PageID 909
                                                                          of 51




  wanted to clarify." Malina II Dep. at 75. The Court does not find Malina's

  explanation plausible.

         More importantly, viewing this evidence in a light most favorable to

  Plaintiff, the Court finds that a reasonable juror could conclude that Defendants'

  decision to delete this material from the Movie was a deliberate effort to convey

  the altemative, more scurrilous representation that TLC did not independently

  review the Contracts or meet with their lawyer prior to signing the Contracts,

  which Defendants knew not to be the case. Hunt, 720 F.2d at 645 ("[A]n inference

   of actual malice can be drawn when a defendant publishes a defamatory statement

  that contradicts information known to him, even when the defendant testifies that

   he believed that the statement was not defamatory and was consistent with the facts

   within his knowledge."); see also Time, Inc. v. Ragano, 427 F.2d 219, 221 (5th

   Cir. 1970) (affirming the denial of summary judgment to publisher finding

   sufficient evidence of actual malice where there was evidence that the publisher

   knew the statement published was false and evidence that a previous draft that

   would have rectified the libelous statement was deleted). Additionally, the

   deletion ofthe line in the script that would have established TLC's lawyer had

   reviewed the Contracts prior to the meeting with Plaintiff is consistent with

   Defendants' possible intent expressed in the Casting Directors' Email and the

                                            43
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   47 of44113
                                                                Page         PageID 910
                                                                          of 51




   March 1, 2013, Press Release, which describes Plainhff s character as a "not quite

   ethical businesswoman" who distracts TLC from the fact that she never let them

   see the Contracts.

                3.      Evidence that Defendants relied exclusively on biased and
                        unreliable sources in Tionne and Chilli.

         Plaintiff argues that actual malice can be inferred in this case based on

   Defendants' knowledge that their sources of information (Tionne and Chilli) were

   (1) biased toward Plaintiff and (2) inherently unreliable based on the fact that their

   stories changed and were unbeHevable. PL's Resp. at 22-25. Plaintiff cites Celle

   V. Filipino Reporter Enters. Inc., 209 F.3d 163, 183 (2d Cir. 2000), in support of

   the proposition that the bias Tionne and Chilli had against Plaintiff creates a

   material issue of fact where a juror could fmd with convincing clarity that

   Defendants published the Movie with actual malice. Indeed, the Celle court does

   recognize that "[e]vidence of ill will combined with other circumstantial evidence

   indicating that the defendant acted with reckless disregard of the truth or falsity of

   a defamatory statement may also support a finding of actual malice." Id. The

   same case, however, clarified that evidence of bias standing alone "is not sufficient

   to establish actual malice." Id. (citing Flarte-Hanks Commc'ns, Inc. v.

   Connaughton, 491 U.S. 657, 666 (1989) ("the actual malice standard is not



                                             44
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   48 of45113
                                                                Page         PageID 911
                                                                          of 51




   satisfied merely through a showing of ill will or 'malice' in the ordinary sense of

  the term")).

         Defendants do not dispute that the relationship between Plaintiff and Tionne

   and Chilli had "degraded," which was conveyed in the Movie. Defs.' Reply at 14.

   Defendants maintain, however, that there was no evidence that the information

   provided by Tionne and Chilli was unreliable notwithstanding their potential bias

   towards Plaintiff Absent evidence that Tionne's or Chilli's bias against Plaintiff

   gave Defendants reason to believe the information obtained from the two TLC

   members was unreliable, this fact alone does not establish actual malice, although

   it can be considered as a contributing factor. See Hunt, 720 F.2d at 645 (finding

   source's bias against the plaintiff was a contributing factor supporting actual

   malice).

         Plaintiff next argues that Defendants were aware that Tionne and Chilli were

   inherently unreliable as sources because their stories frequently changed and were

   unbelievable. PL's Resp. at 23. In support ofthis argument. Plaintiff relies on the
                                                                         11
   fact that the script of the Movie was revised on numerous occasions and several


     Plaintiff has not established that all script changes came about as a resuh of
   Tionne and Chilli revising their stories. As Defendants point out, there were
   changes made throughout the process for "countless creative reasons." Defs.'
   Reply at 15-16. Accordingly, it does not follow that every script change was
   necessitated by a changing story from Tionne and Chilli.
                                             45
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   49 of46113
                                                                Page         PageID 912
                                                                          of 51




   of Defendants' representatives noted tlie frequent changes in Tionne's and Chilli's

   stories. See, e.g., email between Author and Executive Producer Kate Lanier and

   Executive Producer Maggie Malina dated Feb. 11, 2013 [Doc. 109-105] ("There's

   def [sic] some revising of incidents as previously told to me."); email between

   Director Charles Stone and Author and Executive Producer Kate Lanier dated Feb.

   12, 2013 [Doc. 109-106] ("Yeah, lots of revising re: what ACTUALLY happened,

   I've seen this before . . . where it gets close and suddenly all yr [sic] sh*#'s gonna

   be out there . . . so maybe you warma [sic] tone it down."). In particular, the

   director of the Movie questioned one scene that did not make it into the Movie,

   where the script called for the members of TLC to break into an office to steal their

   contracts:

         Is this real or made up? It feels challenging to do and kinda [sic]
         nutty-unless it really happened. Tionne seems to think it didn't which
         is weird. How can you forget something like that i f that did happen?
         Would love to clarify.

   See email between Director Charles Stone and Author and Executive Producer

   Maggie Malina dated Feb. 20, 2013 [Doc. 109-21].

         Defendants assert that the numerous script revisions instead show that

   Tionne and Chilli were vigilant in guarding the truth. See Lanier Dep. at 59-60

   (indicating that Tionne and Chilli were "incredibly vigilant" and nothing they told

   her changed the essential story they first told her, to the extent there were changes
                                             46
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   50 of47113
                                                                Page         PageID 913
                                                                          of 51




   it was to soften some things and "make sure that everything was accurate to their

   own experience."), 93-95 (indicating that some scenes were changed to create

   tension and that not every change in the script was made based on something

   Tionne or Chilli told Lanier). In fact, the Movie director referred to Tionne and

   Chilli as the "reality police." See Email between Director Charles Stone and

   Author and Executive Producer Kate Lanier dated Feb. 12, 2013.

         The Court finds that, to the extent there were changes in the script prompted

   by Tionne and Chilli's revisions, the changes were not so numerous or drastic,

   standing alone, to establish actual malice, although they can be considered as a

   contributing factor.

                4.    Review of the cumulative evidence of actual malice.

         Proof of actual malice calls a defendant's state of mind into question,

   Sullivan, 376 U.S. at 288, but this sort of determination "does not readily lend

   itself to summary disposition." Hutchinson v. Proxmire, 443 U.S. I l l , 120 n.9

   (1979). In determining actual malice, this Court considers the accumulation of

   direct and circumstantial evidence and the reasonable inferences drawn from both

   in the context of the Movie as a whole. See Harte-Hanks, 491 U.S. at 688 (holding

   that a "court must consider the factual record in full" in order to determine actual

   malice); Hunt, 720 F.2d at 646 (considering the "sum total of the inferences of

                                             47
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   51 of48113
                                                                Page         PageID 914
                                                                          of 51




   actual malice."); see also Silvester v. Am. Broad. Cos., Inc., 650 F. Supp. 766, 770

   (S.D. Fla. 1986) ("When the publication is a television broadcast, the script must

   be evaluated in its totality, considering all the words used and not merely a

   particular phrase or sentence."), a f f d , 839 F.2d 1491 (11th Cir. 1988).

          The Court finds the Eleventh Circuit's decision in Hunt informative. In that

   case, the Court cited with approval the following passage from a Califomia state

   court decision in which a jury verdict for a public figure plaintiff was affirmed:

          The action by the TV Guide staff showed a reckless disregard of
          whether the statement published was tme or false, because the staff
          was aware that the tme facts, as stated in the press release, were that
          Pat Montandon was not a call girl but would be appearing on a show
          with a call girl; and a staff decision was made to leave out crucial
          facts in rewriting the release, thereby implying that plaintiff was a call
          girl. This is proof of convincing clarity to support the jury's verdict
          that the article was published not in good faith, but with actual malice.

   Hunt, 720 F.2d 644-45 (quoting Montandon v. Triangle Publ'ns, Inc., 45 Cal. App.

   3d 938, 944 (1975)). In this case, it is undisputed that Defendants knew TLC met

   independently with an attorney regarding their contracts before signing them, yet

   decided to reject a scene that would have made this fact clear. Instead,

   Defendants' final script arguably created an impression that TLC was introduced to

   their contracts by Plaintiff, who pressured them into signing the Contracts. See

   also Ragano, 427 F.2d at 221.



                                              48
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   52 of49113
                                                                Page         PageID 915
                                                                          of 51




         Viewed in a light most favorable to Plaintiff, the Court finds that the

   evidence that Defendants deleted material that may have rectified some of the

   allegedly defamatory scenes, in combination with the other circumstantial evidence

   discussed above, is sufficient for a reasonable jury to find that Defendants

   purposely avoided or deliberately ignored facts that would have established the

   falsity of one or more purportedly defamatory scenes. See St. Amant, 390 U.S. at

   732 ("The finder of fact must determine whether the publication was indeed made

   in good faith . . . . [RJecklessness may be found where there are obvious reasons to

   doubt... the accuracy of the reports."). Therefore, because there is a genuine

   issue of material fact as to whether Defendants acted in good faith or with actual

   malice when they published the scenes in question. Defendants' Motion for

   Summary Judgment based on the argument that there is no evidence of actual

   malice is DENIED.

   IV.   PLAINTIFF'S R U L E 56(d) MOTION F O R ADDITIONAL
         DISCOVERY

         Plaintiff requests that the Court delay ruling on Defendants' Motion for

   Summary Judgment until she has had an opportunity to conduct additional

   discovery to support other claim of actual malice. PL's 56(d) Mot. for Additional

   Disc. Plaintiff seeks discovery related to work performed by Defendants' legal


                                            49
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   53 of50113
                                                                Page         PageID 916
                                                                          of 51




   department or outside counsel on behalf of Defendants with regard to the

  verification of facts as represented in the Movie. Plaintiff argues that this

   discovery is relevant because Defendants are relying on the legal review performed

  by their in-house and outside counsel to substantiate their argument that there is no

   evidence of actual malice. PL's 56(d) Mot. for Additional Disc, at 7-8 (citing, inter

   alia, a portion of Defendants' brief in which Defendants state that "at every turn,

  they corroborated TLC's story and found no evidence to contradict it.").

         Defendants object to this additional discovery on the grounds that it is

  protected from disclosure by the attorney-client privilege. Moreover, Defendants

   affirmatively represent that they are not relying on any legal review, "or anything

   its lawyers may have done," to support their argument as to the absence of

   evidence of malice. Defs.' Mem. of Law in Opp'n to PL's 56(d) Mot. for

   Additional Disc. [Doc. 124] at 2-3. In other words. Defendants contend that the

   evidence relied upon in support of their contention that their own research

   established their belief in the essential truth of the Movie already has been

   produced to Plaintiff, and that evidence does not include reliance upon their

   attorneys' legal review. Id. at 3.

         Because the Court has found that Plaintiff has presented sufficient evidence

   of actual malice to raise a jury question and preclude summary judgment, the Court

                                             50
Case 2:20-cv-00180-JLB-MRM   Document
         Case 1:14-cv-01252-MHC       45-1 138
                                 Document   FiledFiled
                                                  07/01/20   Page
                                                       09/14/16   54 of51113
                                                                Page         PageID 917
                                                                          of 51




   finds that additional discovery on this issue is unnecessary. Accordingly, the Court

   DENIES AS MOOT Plaintiffs Motion Under Rule 56(d) to Permit Additional

   Discovery [Doc. 114].

   V.     CONCLUSION

         For the foregoing reasons, it is hereby ORDERED that Defendants' Motion

   for Summary Judgment [Doc. 100] is GRANTED IN PART and DENIED IN

   PART. The Court GRANTS Defendants' Motion to the extent Plaintiffs claim is

   based on the scenes described in T|Tf 124(c), (i), (j), (m), and (o) ofthe Complaint.

   Defendants' Motion for Summary Judgment is otherwise DENIED.

         It is further ORDERED that Plaintiffs Motion Under Rule 56(d) to Permit

   Additional Discovery [Doc. 114] is DENIED AS MOOT.

          It is further ORDERED that the parties shall submit a proposed

   Consolidated Pretrial Order within thirty (30) days of the entry of this Order.

          IT IS SO ORDERED this 14th day of September, 2016.




                                           MARK H. COHEN
                                           United States District Judge




                                              51
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 55 of 113 PageID 918




                              EXHIBIT 2
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 56 of 113 PageID 919
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 57 of 113 PageID 920
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 58 of 113 PageID 921
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 59 of 113 PageID 922
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 60 of 113 PageID 923
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 61 of 113 PageID 924
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 62 of 113 PageID 925
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 63 of 113 PageID 926
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 64 of 113 PageID 927
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 65 of 113 PageID 928
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 66 of 113 PageID 929
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 67 of 113 PageID 930
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 68 of 113 PageID 931
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 69 of 113 PageID 932
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 70 of 113 PageID 933
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 71 of 113 PageID 934
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 72 of 113 PageID 935




                              EXHIBIT 3
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 73 of 113 PageID 936
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 74 of 113 PageID 937
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 75 of 113 PageID 938
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 76 of 113 PageID 939
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 77 of 113 PageID 940
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 78 of 113 PageID 941
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 79 of 113 PageID 942
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 80 of 113 PageID 943
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 81 of 113 PageID 944
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 82 of 113 PageID 945
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 83 of 113 PageID 946
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 84 of 113 PageID 947
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 85 of 113 PageID 948
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 86 of 113 PageID 949
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 87 of 113 PageID 950
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 88 of 113 PageID 951
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 89 of 113 PageID 952
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 90 of 113 PageID 953
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 91 of 113 PageID 954
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 92 of 113 PageID 955
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 93 of 113 PageID 956
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 94 of 113 PageID 957
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 95 of 113 PageID 958
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 96 of 113 PageID 959
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 97 of 113 PageID 960
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 98 of 113 PageID 961
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 99 of 113 PageID 962
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 100 of 113 PageID 963
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 101 of 113 PageID 964




                               EXHIBIT 4
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 102 of 113 PageID 965
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 103 of 113 PageID 966
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 104 of 113 PageID 967
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 105 of 113 PageID 968
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 106 of 113 PageID 969
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 107 of 113 PageID 970
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 108 of 113 PageID 971
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 109 of 113 PageID 972
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 110 of 113 PageID 973
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 111 of 113 PageID 974




                               EXHIBIT 5
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 112 of 113 PageID 975



             Weaknesses in Central Park Jogger Case Were Clear All Along
                                                   New York Law Journal (Online)
                                  This article also appears in the following ALM publications:
                                                      The National Law Journal
                                                         June 3, 2019 Monday


Copyright 2019 ALM Media Properties, LLC All Rights Reserved Further duplication without permission is prohibited




Length: 475 words

Body



 Editor's Note: With the release of Netflix's miniseries "When They See Us," there is renewed interest in the criminal
prosecution in the assault of the Central Park jogger. So, we're sharing this letter to the editor that we posted in July
of 2018.


Good people sometimes do bad things, and when a wrong is identified, the hope is that an acknowledgment will be
made. So we are reminded in reading the July 20 Law Journal report of the release of long concealed documents
relating to the destructive prosecution of five teenagers swept up in the aftermath of the brutal assault on a jogger in
Central Park in 1989. When confronted with additional facts, former District Attorney Robert M. Morgenthau
assigned one of his most talented aides to re-investigate the long-closed case, which led to his publicly joining in
with the defense motion to set aside the convictions and, importantly, dismiss the indictments. Notwithstanding the
dismissals, and an accumulation of evidence supporting that resolution, former sex crimes bureau chief, Linda
Fairstein, continues to insist that these wrongfully prosecuted youngsters should have been convicted.

Warnings of the prosecution's infirmity were there from the very beginning: the "correcting" of a so-called
"confession" after an all-night interrogation, the continuation of the sexual assaults in the same community that
preceded and succeeded the arrest of the teenagers; the DNA report that placed not one of the youngsters at the
crime scene; and the prosecutor's surreptitious adjustment of the timing of the events between the trial of the first
group of defendants and the second. Indeed, before either trial, the prosecuting team had obtained the DNA of the
actual assailant, identified as the man who had committed numerous sexual assaults in that community, but never
bothered to explore a match with the DNA left on the central park jogger. This is not the stuff that warrants a
conclusion of the youngsters' guilt.

Notwithstanding Fairstein's unsupported hypothesis, the long-delayed release of additional documents, always in
the control of the prosecution, will not "change the narrative." What is known beyond any question, is that sixteen-
year old Kharey Wise was sent to prison for a crime he did not commit, where he remained until he was thirty, and
that this wrenching crime was not finally resolved until the actual and lone assailant, Matias Reyes, came forward
with the same DNA match long in the hands of the prosecution. Nor should it be forgotten that numerous other
victims in the community were left vulnerable because of the prosecutors' close-minded, slipshod rush to judgment
against the wrong defendants.
Case 2:20-cv-00180-JLB-MRM Document 45-1 Filed 07/01/20 Page 113 of 113 PageID 976
                                                                                              Page 2 of 2
                          Weaknesses in Central Park Jogger Case Were Clear All Along

 Eric A. Seiff, who is of counsel to Storch Amini, was the attorney for Kharey Wise at the 2003 proceedings
reversing the conviction and dismissing the indictment.




Load-Date: July 6, 2019


  End of Document
